UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam RetirementReady® Funds The fund's portfolios 4/30/09 (Unaudited) 2050 Fund Shares Value Asset Allocation Funds* 101.4% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 487,235 5,310,862 Putnam Asset Allocation: Growth Portfolio (Class Y) 143,133 1,252,410 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $6,004,480) $6,563,272 Fixed Income Funds* 0.9% Putnam Money Market Fund (Class A) 56,125 $56,125 Total Fixed Income Funds (cost $56,125) $56,125 Total Investments (cost $6,060,605) (a) * Percentages indicated are based on net assets of $6,475,221 2045 Fund Shares Value Asset Allocation Funds* 99.6% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 873,221 9,518,107 Putnam Asset Allocation: Growth Portfolio (Class Y) 416,848 3,647,421 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $12,059,874) $13,165,528 Fixed Income Funds* 1.4% Putnam Money Market Fund (Class A) 187,634 $187,634 Total Fixed Income Funds (cost $187,634) $187,634 Total Investments (cost $12,247,508) (a) * Percentages indicated are based on net assets of $13,220,655 2040 Fund Shares Value Asset Allocation Funds* 99.4% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 926,421 10,097,993 Putnam Asset Allocation: Growth Portfolio (Class Y) 984,056 8,610,492 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $17,141,228) $18,708,485 Fixed Income Funds* 2.4% Putnam Money Market Fund (Class A) 443,359 $443,359 Total Fixed Income Funds (cost $443,359) $443,359 Total Investments (cost $17,584,587) (a) * Percentages indicated are based on net assets of $18,817,287 2035 Fund Shares Value Asset Allocation Funds* 97.8% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 741,335 8,080,550 Putnam Asset Allocation: Growth Portfolio (Class Y) 2,215,029 19,381,507 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $25,165,093) $27,462,057 Fixed Income Funds* 2.7% Putnam Money Market Fund (Class A) 758,340 $758,340 Total Fixed Income Funds (cost $758,340) $758,340 Total Investments (cost $25,923,433) (a) * Percentages indicated are based on net assets of $28,083,763 2030 Fund Shares Value Asset Allocation Funds* 97.0% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 238,251 2,596,941 Putnam Asset Allocation: Growth Portfolio (Class Y) 3,626,606 31,732,804 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $31,479,045) $34,329,745 Fixed Income Funds* 3.8% Putnam Money Market Fund (Class A) 1,351,600 $1,351,600 Total Fixed Income Funds (cost $1,351,600) $1,351,600 Total Investments (cost $32,830,645) (a) * Percentages indicated are based on net assets of $35,380,177 2025 Fund Shares Value Asset Allocation Funds* 94.8% Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,243,949 $10,038,668 Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) 3,420,861 29,932,534 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $36,890,857) $39,971,202 Fixed Income Funds* 5.7% Putnam Money Market Fund (Class A) 2,396,629 $2,396,629 Total Fixed Income Funds (cost $2,396,629) $2,396,629 Total Investments (cost $39,287,486) (a) * Percentages indicated are based on net assets of $42,179,877 2020 Fund Shares Value Asset Allocation Funds* 92.6% Putnam Asset Allocation: Balanced Portfolio (Class Y) 3,716,560 $29,992,636 Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) 1,064,381 9,313,334 Putnam Income Strategies Fund (Class Y) Total Asset Allocation Funds (cost $36,719,869) $39,305,970 Fixed Income Funds* 8.2% Putnam Money Market Fund (Class A) 3,491,114 $3,491,114 Total Fixed Income Funds (cost $3,491,114) $3,491,114 Total Investments (cost $40,210,983) (a) * Percentages indicated are based on net assets of $42,431,309 2015 Fund Shares Value Asset Allocation Funds* 88.1% Putnam Asset Allocation: Balanced Portfolio (Class Y) 3,239,934 $26,146,264 Putnam Asset Allocation: Conservative Portfolio (Class Y) 2,037,687 14,997,377 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Putnam Income Strategies Fund (Class Y) 417,226 3,099,989 Total Asset Allocation Funds (cost $41,901,066) $44,243,630 Fixed Income Funds* 12.3% Putnam Money Market Fund (Class A) 6,182,288 $6,182,288 Total Fixed Income Funds (cost $6,182,288) $6,182,288 Total Investments (cost $48,083,354) (a) * Percentages indicated are based on net assets of $50,196,512 2010 Fund Shares Value Asset Allocation Funds* 83.0% Putnam Asset Allocation: Balanced Portfolio (Class Y) 457,911 $3,695,346 Putnam Asset Allocation: Conservative Portfolio (Class Y) 876,387 6,450,206 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Putnam Income Strategies Fund (Class Y) 990,761 7,361,354 Total Asset Allocation Funds (cost $17,023,515) $17,506,906 Fixed Income Funds* 17.0% Putnam Money Market Fund (Class A) 3,589,404 $3,589,404 Total Fixed Income Funds (cost $3,589,404) $3,589,404 Total Investments (cost $20,612,919) (a) * Percentages indicated are based on net assets of $21,101,362 Maturity Fund Shares Value Asset Allocation Funds* 92.9% Putnam Asset Allocation: Balanced Portfolio (Class Y) 78,658 $634,767 Putnam Asset Allocation: Conservative Portfolio (Class Y) 126,133 928,339 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Putnam Income Strategies Fund (Class Y) 1,435,150 10,663,166 Total Asset Allocation Funds (cost $11,516,762) $12,226,272 Fixed Income Funds* 7.4% Putnam Money Market Fund (Class A) 978,083 $978,083 Total Fixed Income Funds (cost $978,083) $978,083 Total Investments (cost $12,494,845) (a) * Percentages indicated are based on net assets of $13,162,125 NOTES (a) The aggregate identified cost on a tax basis as of period end were as follows: Cost for Net Federal Unrealized Unrealized Unrealized Income Tax Appreciation (Depreciation) Depreciation Purposes RetirementReady 2050 Fund $558,792 $(1,522,040) $(963,248) $7,582,645 2045 Fund 1,105,654 (2,779,975) (1,674,321) 15,027,483 2040 Fund 1,567,257 (3,448,053) (1,880,796) 21,032,640 2035 Fund 2,296,967 (4,669,168) (2,372,201) 30,592,598 2030 Fund 2,850,700 (6,120,025) (3,269,325) 38,950,670 2025 Fund 3,080,345 (7,245,966) (4,165,621) 46,533,452 2020 Fund 2,586,101 (7,281,914) (4,695,813) 47,492,897 2015 Fund - (2,415,191) (2,415,191) 52,841,109 2010 Fund - (1,597,475) (1,597,475) 22,693,785 Maturity Fund - (206,649) (206,649) 13,411,004 Security valuation: The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, each underlying Putnam Fund will fair value foreign equity securities taking intoaccount multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the underlying Putnam Fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that each underlying Putnam Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $- $- $- $- Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 6,549,289 1,629,294 - 5,310,862 Putnam Asset Allocation: Growth Portfolio 1,554,523 394,622 - 1,252,410 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 477,817 1,313,279 10,892 - Putnam Equity Income Fund 303,743 935,037 9,411 - Putnam Fund for Growth and Income 306,328 884,406 10,883 - Putnam International Equity Fund 487,876 1,054,222 - - Putnam International Growth and Income Fund 506,284 1,043,078 16,937 - Putnam International New Opportunities Fund 472,836 1,108,389 - - Putnam Investors Fund 608,699 1,743,340 8,203 - Putnam Mid Cap Value Fund 177,178 406,397 2,013 - Putnam Vista Fund 198,389 417,596 - - Putnam Voyager Fund 587,355 1,757,824 - - Putnam Diversified Income Trust - Putnam High Yield Advantage Fund 85,072 256,217 8,891 - Putnam Income Fund 84,192 267,550 8,011 - Putnam Money Market Fund 54,810 103,835 1,106 56,125 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $- $- $- $- Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 10,826,170 2,051,741 - 9,518,107 Putnam Asset Allocation: Growth Portfolio 4,169,516 805,671 - 3,647,421 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 861,123 2,533,934 19,480 - Putnam Equity Income Fund 559,832 1,835,312 18,053 - Putnam Fund for Growth and Income 573,028 1,760,397 21,168 - Putnam International Equity Fund 852,386 2,047,045 - - Putnam International Growth and Income Fund 938,337 2,054,083 31,320 - Putnam International New Opportunities Fund 871,887 2,173,455 - - Putnam Investors Fund 1,119,536 3,416,393 15,118 - Putnam Mid Cap Value Fund 312,698 760,069 3,543 - Putnam Vista Fund 352,791 779,708 - - Putnam Voyager Fund 1,077,160 3,431,148 - - Putnam Diversified Income Trust 205,880 313,374 10,451 - Putnam High Yield Advantage Fund 160,735 508,420 17,360 - Putnam Income Fund 197,582 620,591 18,983 - Putnam Money Market Fund 178,080 313,244 3,526 187,634 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $- $- $- $- Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 11,493,775 2,183,644 - 10,097,993 Putnam Asset Allocation: Growth Portfolio 9,821,754 1,880,201 - 8,610,492 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 1,184,548 3,399,913 26,869 - Putnam Equity Income Fund 786,912 2,544,988 25,253 - Putnam Fund for Growth and Income 794,436 2,411,710 29,177 - Putnam International Equity Fund 1,140,507 2,692,169 - - Putnam International Growth and Income Fund 1,255,354 2,731,667 41,972 - Putnam International New Opportunities Fund 1,160,861 2,887,883 - - Putnam Investors Fund 1,592,370 4,770,639 21,540 - Putnam Mid Cap Value Fund 459,141 1,067,755 5,050 - Putnam Vista Fund 514,128 1,095,639 - - Putnam Voyager Fund 1,524,868 4,786,654 - - Putnam Diversified Income Trust 471,780 1,064,921 38,885 - Putnam High Yield Advantage Fund 295,009 856,533 30,165 - Putnam Income Fund 417,511 1,320,386 40,637 - Putnam Money Market Fund 360,904 703,493 8,369 443,359 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $- $- $- $- Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 9,368,753 1,907,440 - 8,080,550 Putnam Asset Allocation: Growth Portfolio 22,468,179 4,565,876 - 19,381,507 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 1,645,162 4,881,831 38,383 - Putnam Equity Income Fund 1,117,407 3,738,978 37,783 - Putnam Fund for Growth and Income 1,134,740 3,530,142 43,322 - Putnam International Equity Fund 1,731,862 3,871,134 - - Putnam International Growth and Income Fund 1,790,058 3,901,653 60,780 - Putnam International New Opportunities Fund 1,646,948 4,120,914 - - Putnam Investors Fund 2,264,398 7,012,896 31,699 - Putnam Mid Cap Value Fund 598,630 1,509,865 7,162 - Putnam Vista Fund 679,894 1,549,064 - - Putnam Voyager Fund 2,154,697 7,022,231 - - Putnam Diversified Income Trust 1,071,534 2,532,470 94,291 - Putnam High Yield Advantage Fund 658,144 1,940,338 69,174 - Putnam Income Fund 835,316 2,745,061 85,309 - Putnam Money Market Fund 612,990 1,332,294 15,061 758,340 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $- $- $- $- Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 3,126,335 731,544 - 2,596,941 Putnam Asset Allocation: Growth Portfolio 38,194,288 8,909,483 - 31,732,804 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 1,798,443 5,711,330 46,129 - Putnam Equity Income Fund 1,272,648 4,648,883 48,016 - Putnam Fund for Growth and Income 1,333,727 4,486,618 56,352 - Putnam International Equity Fund 2,113,150 5,042,103 - - Putnam International Growth and Income Fund 2,076,197 4,783,833 75,262 - Putnam International New Opportunities Fund 1,879,570 5,043,348 - - Putnam Investors Fund 2,601,447 8,674,887 40,534 - Putnam Mid Cap Value Fund 617,436 1,788,801 8,421 - Putnam Vista Fund 663,449 1,779,143 - - Putnam Voyager Fund 2,437,267 8,660,159 - - Putnam Diversified Income Trust 1,838,504 4,747,802 182,224 - Putnam High Yield Advantage Fund 968,738 3,293,101 120,302 - Putnam Income Fund 1,370,611 4,836,687 154,598 - Putnam Money Market Fund 1,014,628 2,240,123 27,135 1,351,600 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $12,921,944 $3,432,363 $113,935 $10,038,668 Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio 37,367,913 9,697,217 - 29,932,534 Putnam Income Strategies Fund - Putnam Capital Opportunities Fund 1,695,132 6,150,569 53,535 - Putnam Equity Income Fund 1,162,535 5,141,987 56,413 - Putnam Fund for Growth and Income 1,221,281 4,875,075 64,532 - Putnam International Equity Fund 1,391,250 4,443,933 - - Putnam International Growth and Income Fund 1,693,415 4,628,951 77,527 - Putnam International New Opportunities Fund 1,470,893 4,871,432 - - Putnam Investors Fund 2,455,541 9,664,580 47,889 - Putnam Mid Cap Value Fund 763,903 2,000,377 10,270 - Putnam Vista Fund 875,868 2,055,716 - - Putnam Voyager Fund 2,260,873 9,653,843 - - Putnam Diversified Income Trust 2,392,618 7,044,992 285,270 - Putnam High Yield Advantage Fund 1,021,199 4,231,304 159,706 - Putnam Income Fund 1,884,710 7,798,656 261,186 - Putnam Money Market Fund 1,480,006 3,767,759 48,920 2,396,629 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $40,092,765 $11,681,907 $335,924 $29,992,636 Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio 12,288,922 3,651,526 - 9,313,334 Putnam Income Strategies Fund 2,409,208 4,340,133 190,189 - Putnam Capital Opportunities Fund 1,743,626 6,475,708 52,937 - Putnam Equity Income Fund 1,083,214 5,169,129 53,762 - Putnam Fund for Growth and Income 1,171,858 4,879,278 61,181 - Putnam International Equity Fund 891,226 2,972,549 - - Putnam International Growth and Income Fund 900,031 3,181,186 48,300 - Putnam International New Opportunities Fund 735,090 3,313,162 - - Putnam Investors Fund 2,329,211 9,739,055 43,630 - Putnam Mid Cap Value Fund 733,611 2,041,802 9,709 - Putnam Vista Fund 847,044 2,095,305 - - Putnam Voyager Fund 2,129,301 9,686,351 - - Putnam Diversified Income Trust 3,708,310 10,456,241 404,394 - Putnam High Yield Advantage Fund 1,075,942 4,665,409 171,423 - Putnam Income Fund 2,459,110 11,068,661 358,768 - Putnam Money Market Fund 2,160,956 6,166,547 75,430 3,491,114 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $31,663,245 $6,980,634 $288,796 $26,146,264 Putnam Asset Allocation: Conservative Portfolio 18,499,141 4,181,799 169,666 14,997,377 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 5,652,951 11,220,823 694,523 3,099,989 Putnam Capital Opportunities Fund 1,465,616 5,667,755 46,808 - Putnam Equity Income Fund 733,595 3,699,130 38,730 - Putnam Fund for Growth and Income 860,877 3,789,112 47,522 - Putnam International Equity Fund 965,812 2,396,028 - - Putnam International Growth and Income Fund 234,925 1,054,323 12,539 - Putnam International New Opportunities Fund 183,620 1,080,270 - - Putnam Investors Fund 1,602,996 7,000,581 31,717 - Putnam Mid Cap Value Fund 221,533 963,825 3,560 - Putnam Vista Fund 219,915 924,577 - - Putnam Voyager Fund 1,457,059 6,962,520 - - Putnam Diversified Income Trust 5,701,158 15,374,816 604,838 - Putnam High Yield Advantage Fund 1,014,993 4,582,846 177,060 - Putnam Income Fund 2,468,242 11,965,907 396,866 - Putnam Money Market Fund 2,874,907 7,704,405 114,988 6,182,288 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2010 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $5,032,976 $1,535,992 $41,589 $3,695,346 Putnam Asset Allocation: Conservative Portfolio 8,916,884 2,753,850 75,238 6,450,206 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 7,525,912 7,477,222 596,081 7,361,354 Putnam Capital Opportunities Fund 688,096 2,145,168 15,974 - Putnam Equity Income Fund 426,339 1,335,377 13,541 - Putnam Fund for Growth and Income 178,169 782,865 7,502 - Putnam International Equity Fund 201,936 719,550 - - Putnam International Growth and Income Fund - Putnam International New Opportunities Fund - Putnam Investors Fund 662,440 2,207,131 9,310 - Putnam Mid Cap Value Fund - Putnam Vista Fund - Putnam Voyager Fund 620,141 2,197,838 - - Putnam Diversified Income Trust 3,544,806 9,308,507 341,290 - Putnam High Yield Advantage Fund 638,503 2,247,554 79,964 - Putnam Income Fund 1,219,952 4,897,315 145,454 - Putnam Money Market Fund 2,544,483 6,179,897 74,665 3,589,404 Totals Market values are shown for those securities affiliated at period end. RetirementReady Maturity Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Asset Allocation: Balanced Portfolio $851,819 $248,509 $7,335 $634,767 Putnam Asset Allocation: Conservative Portfolio 1,283,009 394,481 11,163 928,339 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 12,594,585 7,571,802 590,521 10,663,166 Putnam Capital Opportunities Fund 227,548 722,640 4,564 - Putnam Equity Income Fund 989,973 1,989,466 18,753 - Putnam Fund for Growth and Income - Putnam International Equity Fund - Putnam International Growth and Income Fund - Putnam International New Opportunities Fund - Putnam Investors Fund 239,700 775,415 2,846 - Putnam Mid Cap Value Fund - Putnam Vista Fund - Putnam Voyager Fund 227,138 772,392 - - Putnam Diversified Income Trust 1,697,215 4,302,002 150,884 - Putnam High Yield Advantage Fund 439,379 1,268,793 44,785 - Putnam Income Fund 294,101 1,191,860 30,384 - Putnam Money Market Fund 1,711,881 5,123,477 43,994 978,083 Totals Market values are shown for those securities affiliated at period end. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009 : Investments in Securities Fund Level 1 Level 2 Level 3 Putnam RetirementReady 2050 Fund $6,619,397 $- $- Putnam RetirementReady 2045 Fund 13,353,162 - - Putnam RetirementReady 2040 Fund 19,151,844 - - Putnam RetirementReady 2035 Fund 28,220,397 - - Putnam RetirementReady 2030 Fund 35,681,345 - - Putnam RetirementReady 2025 Fund 42,367,831 - - Putnam RetirementReady 2020 Fund 42,797,084 - - Putnam RetirementReady 2015 Fund 50,425,918 - - Putnam RetirementReady 2010 Fund 21,096,310 - - Putnam RetirementReady Maturity Fund 13,204,355 - - Other Financial Investments Fund Level 1 Level 2 Level 3 Putnam RetirementReady 2050 Fund $- $- $- Putnam RetirementReady 2045 Fund - - - Putnam RetirementReady 2040 Fund - - - Putnam RetirementReady 2035 Fund - - - Putnam RetirementReady 2030 Fund - - - Putnam RetirementReady 2025 Fund - - - Putnam RetirementReady 2020 Fund - - - Putnam RetirementReady 2015 Fund - - - Putnam RetirementReady 2010 Fund - - - Putnam RetirementReady Maturity Fund - - - For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
